Flanagan, C. J.
This is a petition for certiorari in forma pauperis to run to the Clerk of the Vigo Circuit Court for a transcript of the record of that court denying appellant’s petition for writ of error coram nobis.
The trial court denied the petition of appellant to' appeal as a poor person. In this ruling the trial court was correct. Appellant is in prison, and his .time for appeal from the original judgment has expired. He must proceed under the Public Defender Act, §§13-1401 — 13-1406, Burns’ 1942 Replacement (Supp.). See State ex rel. Lake v. Bain, Judge (1948), 225 Ind. 505, 76 N. E. 2d 679.
Petition denied.
Bobbitt, Draper, Emmert, and Gilkison, JJ., concur.
Note. — Reported in 121 N. E. 2d 650.